        Case 1:19-cv-03729-DLF Document 14-1 Filed 05/21/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                            )
BLACK ROCK CITY LLC,                        )
                                            )
                                            )
       Plaintiff,                           )
                                            )
               v.                           )
                                            )     Civil Action No. 19-cv-03729-DLF
DAVID BERNHARDT,                            )
SECRETARY OF THE INTERIOR, et al.           )
                                            )
                                            )
       Defendants.                          )
                                            )


                     [PROPOSED] ORDER APPROVING STIPULATION
                    PROPOSING SCHEDULE ON MOTION TO DISMISS

       Upon consideration of the parties’ Stipulation Proposing Schedule on Motion to Dismiss,

it is hereby ORDERED that Plaintiff shall serve its memorandum of points and authorities in

opposition to Defendants’ motion within 45 days of the service of the motion, and Defendants

shall serve their reply memorandum within 14 days after service of the memorandum in

opposition. The Court will determine, upon receipt of the pleadings, whether to conduct an oral

hearing on the motion.

       SO ORDERED this ___ day of ___________, 2020.



                                                          ___________________________
                                                          Judge Dabney L. Friedrich
